Title: General Orders, 4 May 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Thursday May 4th 1780
            Parole Freehold  Countersigns Fez Foye
          
          [Officers] Of the Day Tomorrow[:] Lieutenant Colonel Commandant Wessenfels[,] Major J. Moore[,] Brigade Major Stark’s Brigade
          Lord Stirling’s and the Pennsylvania Divisions give the Main Guard and picquet tomorrow.
          A Serjeant Corporal and twelve rank & file from Lord Stirling’s Division for fatigue to be sent to the Adjutant General’s quarters Tomorrow morning.
          As part of the Army were absent when the General order relative to the pay of Officers sent on Command was publish’d on the 18th of September last the General repeats the Order.
          The little attention paid to the Resolve of Congress of the 4th of September last published in the General Orders of the 25th and the number of accompts exhibited on Certificates repugnant to that Resolve; and the order accompanying it oblige the Commander in Chief to declare that henceforth no Warrants shall be given for payment of any Accompts produced in consequence of that Resolve unless the officers applying have been detached by a special order from himself or commanding officer of a department. The mode of obtaining such order will be by a Certificate from the Major General or Brigadier from whose Division or Brigade the officer is to be sent specifying the nature and necessity of the service to be performed.
        